Citation Nr: 1617973	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-03 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was previously before the Board in May 2014 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.  In the course of the above-noted May 2014 remand, the Board found the Veteran's February 2009 VA audiology examination report to be inadequate.  Specifically, the Board noted deficiencies in the examiner's medical opinion.  Following her examination, the examiner found the Veteran's bilateral hearing loss and tinnitus was less likely than not related to military service, in principle part, because "the service treatment record...is silent for hearing loss, significant threshold shift, or any complaint/diagnosis of tinnitus."  The Board found this medical opinion insufficient, because the examiner did not adequately consider and address the Veteran's statements relative to the onset and continuity of his hearing loss, the additional lay statements provided by others, or the Veteran's conceded military noise exposure resulting from his military occupational specialty (MOS).  

Briefly, the Board notes the Veteran has clearly been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as well as tinnitus.  In addition, the RO has conceded the Veteran's exposure to acoustic trauma resulting from his MOS in a January 2009 examination request.  Therefore, the central issue that remains is whether a link can be established between the Veteran's current disabilities and his in-service acoustic trauma.  

The Veteran underwent a second VA audiology examination in October 2014.  The Board observes the examination was performed by the same Audiologist who performed the above-noted February 2009 examination.  At that time, the Veteran reported the noticeable onset of his hearing loss occurred during an incident in basic training at Lackland Air Force Base, while he was on the firing range.  The examiner found the Veteran did not experience a clinicially significant puretone threshold shift from entrance through separation, and was not diagnosed with either hearing loss or tinnitus in service.  Though the examiner briefly noted the Veteran's conceded military noise exposure, self-reported onset date, and lay statements attesting to a longstanding hearing impairment, she concluded the Veteran's hearing loss and tinnitus were less likely as not related to his in-service noise exposure.  In support of her conclusion, the examiner cited to a 2006 study performed by the Institute of Medicine (IOM), which found an "insufficient scientific basis to conclude that permanent hearing loss [is] directly attributable to noise exposure...long after the noise exposure has occurred."  In sum, the examiner relied upon a report that found there is insufficient data to either conclusively establish or rule out the existence of latent onset hearing loss, as her basis for concluding the Veteran's hearing loss and tinnitus were unrelated to noise exposure in service.  

Further, the examiner did not explain why she found non-credible both the Veteran's self-reports of diminished hearing and tinnitus since service, and the statements of several laywitnesses attesting to his long-standing hearing impairments.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on these insufficiencies, the Board finds a new examination is necessary.  

The Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2006 IOM's previous determination that limited sound exposure in the past is unlikely to result in long term damage.  Based on these divergent studies, as well as the VA examiner's lack of reasoning to support her October 2014 medical opinion, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of this matter.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, an addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.  

In this regard, the physician must state whether any degree of the Veteran's hearing loss and tinnitus at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development.  

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

